DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 07/06/2021.
Applicant’s arguments, see pages 11 and 12, filed 07/06/2021, with respect to claims 1 and 2 have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 
The Amendments to Claims 1, 12, and 14-15, filed 07/06/2021, are acknowledged and accepted.
The Cancellation of Claim 2, filed 07/06/2021, are acknowledged and accepted.
Newly submitted Claim 16, filed 07/06/2021, are acknowledged and accepted.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 07/06/2021.  An initialed copy is attached to this Office Action.

 Reasons for Allowance
Allowable Subject Matter
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a method of driving a variable transmission film having all the claimed features of applicant's instant invention, specifically including: applying a first voltage . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-










/BRANDI N THOMAS/Primary Examiner, Art Unit 2872